Case 4:17-cv-00492-JED-CDL Document 141-2 Filed in USDC ND/OK on 11/16/20 Page 1 of 3

 

IN THE NORTHERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA

(1) PHILIP SANDERS, an
Individual and Husband and
Next of Kin of BRENDA JEAN
SANDERS, Deceased,

Plaintiff,

-VS- No. 17-cv-492-JHP-FHM
(1) CREEK COUNTY BOARD OF
COUNTY COMMISSIONERS, and
(2) SHERIFF BRET BOWLING,
in his official capacity as
Creek County Sheriff, and
(3) TURN KEY HEALTH CLINICS,
a limited liability company,

RI WD DI I RY RY HY YY YYY IVY rv’

Defendants.

 

DEPOSITION OF NICHOLAS GROOM
TAKEN ON BEHALF OF THE PLAINTIFF
TAKEN AT 7447 SOUTH LEWIS AVENUE

TULSA, OKLAHOMA

MAY 6, 2020

OOOO NSN NNN NN NNN

REPORTED BY: RACHAEL A. ROPER, RPR

ROPER REPORTING
P.O. BOX 1289
BROKEN ARROW, OKLAHOMA 74013
Roperreporting@att.net
(918) 633-7258

 

 

 

EXHIBIT

i et

 
Case 4:17-cv-00492-JED-CDL Document 141-2 Filed in USDC ND/OK on 11/16/20 Page 2 of 3

 

24
1 call someone with Turn Key when you're working?
2 Were there any situations you were trained that you
3 should contact someone at Turn Key?
4] A. Someone at Turn Key, you mean like the doctor or --
5] Q. Doctor, nurse.
6] A. -- boss?
7|/ Q. Yeah, boss.
8] A. I mean, it could be just any situation at all. If
9 I was out of supplies or something I couldn't get
10 ordered, contact my boss or, you know, I contact the
LI physician if someone had a decline in condition or
12 needed to be transferred out. Other times if we saw
13 that someone was in an emergency need, we would go
14 ahead and transfer them out before calling the
LS doctor. Just use our discretion. Of course, we
16 talked to the doctor every day regardless to give
Lf her a report and get any orders for any patients or
18 new patients.
19] Q. Anything else?
20] A. There's just, I'm sure, lots of examples, but
21 that's the general --
22} Q. Who were the different doctors that you
23 communicated with while you were at Creek County?
24] A. There was Lela Goatley and she was the ARNP, the
25 nurse practitioner. She was the one that came once

 

 

 

ROPER REPORTING
(918) 633-7258
Case 4:17-cv-00492-JED-CDL Document 141-2 Filed in USDC ND/OK on 11/16/20 Page 3 of 3

Oo Oo N OD

10
11
12
13
14
15
16
I?
18
19
20
21
22
23
24
25

z5

 

 

> 2 > 2 > © > © >

weekly and that we contacted for orders. If we
couldn't contact her we called william Cooper; he is
the -- I believe the medical director over all of
Turn Key and he would always respond really quickly
and answer us. So those were the two.

So Goatley is a doctor?

She's a nurse practitioner, so she's able to write
orders, she's able to see patients. They have their
own clinics even.

That's not my question. My question is, is Lela
Goatley a doctor?

No.

Did she ever go to medical school?

No.

And what is it you say her license is?

Advanced registered nurse practitioner.

Can she prescribe medications?

Yes.

Is there a limit to what she can prescribe?

I don't have that certification, so I don't fully
know. I'd imagine maybe some narcotics. I believe
she has full prescribing power. You'd have to ask
the physician that.

So you believe she has a DEA number?

Yes.

 

ROPER REPORTING
(918) 633-7258

 
